MEMORANDUM **
Shanel Ann Stasz, a Chapter 7 debtor, appeals pro se from the district court’s order dismissing as moot her appeal of the bankruptcy court’s order granting the trustee’s motion to sell Stasz’s condominium to pay off creditors. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s conclusion that the appeal is moot, Nat’l Mass Media Telecomm. Sys., Inc., v. Stanley (In re Nat’l Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180 (9th Cir.1998), and we affirm.
The district court properly dismissed the appeal as moot because the property at issue had been sold to a third-party good faith purchaser, and the court was no longer able to fashion an effective remedy. See id. (affirming dismissal on mootness grounds where property at issue was sold and court could not grant effective relief).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.